Citation Nr: 0814190	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
metatarsalgia of the left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
median mononeuropathy with osteoarthritis from fracture of 
the left wrist, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969 and from January 1982 to November 1990.  Service in 
Vietnam is indicated by the evidence of record.

This case comes before the Board on appeal from rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO) in September 
2004 and October 2005.  
 
Procedural history

Service connection for fracture of the left wrist was granted 
in an October 1991 decision by the RO.  By a June 1993 
decision, the Board of Veterans' Appeals (Board) granted 
service connection for a left foot disorder, last classified 
as metatarsalgia.

In its September 2004 rating decision, the RO granted an 
increased rating from 10 percent to 20 percent for the 
veteran's service-connected left writ disability, denominated 
as median mononeuropathy with osteoarthritis from fracture of 
the left wrist.  The RO also denied a compensable rating for 
the veteran's service-connected metatarsalgia of the left 
foot.

In its October 2005 decision, the RO granted an increased 
rating to 10 percent disabling for the veteran's service-
connected metatarsalgia of the left foot.
The veteran has not expressed satisfaction with that 
decision.    

In his December 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing with a Veterans Law 
Judge at the RO.  In January 2006 he changed his request to a 
Board hearing in Washington, D.C.  However, by a February 
2007 e-mail, the veteran withdrew his request for a hearing.



Remanded issue

The issue of entitlement to an increased rating for median 
mononeuropathy with osteoarthritis from fracture of the left 
wrist, currently evaluated as 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.

Matters not on appeal

In its September 2004 rating decision, the RO granted an 
increased rating, from 10 percent to 20 percent disabling, 
for the veteran's service-connected duodenal ulcer with 
hiatal hernia.  The veteran has not disagreed with that 
decision.  That matter is therefore not in appellate status 
and will be addressed no further herein.

In a February 2007 informal hearing presentation, the 
veteran's representative contended that the veteran had been 
diagnosed with left foot talipes caves deformity, claw toe, 
and hammertoe deformity, all of which he contended should be 
considered for service connection on a direct basis or as 
secondary to the service-connected left foot metatarsalgia.  
These matters have not yet been developed and adjudicated by 
the RO, and they are accordingly referred to the RO for such 
further action as may be appropriate.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's metatarsalgia of the left foot is 
manifested by pain mostly in the lateral side of the foot and 
a burning sensation on the sole of the foot, becomes moderate 
with excessive activity, is stabilized with use of a shoe 
insert for cushioning the sole, and flare-ups are alleviated 
to some degree by removal of the shoe and rest; the veteran 
does not use assistive devices to walk.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
metatarsalgia of the left foot, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for the service-connected metatarsalgia of the 
left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected metatarsalgia of the left foot, which is 
currently evaluated as 10 percent disabling.
The second issue on appeal, entitlement to an increased 
rating for the service-connected median mononeuropathy with 
osteoarthritis from fracture of the left wrist, is being 
remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letters from the RO dated in May 2004 and July 2005 which 
informed him that "the evidence must show that your service-
connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the veteran was advised in the May 
2004 and July 2005 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

The May 2004 and July 2005 letters further indicated that VA 
examinations were being scheduled to adjudicate his claims 
[such were accomplished in June 2004 and July 2005].  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The May 2004 and July 2005 letters further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  



The May 2004 and July 2005 letters also specifically 
requested of the veteran: 
"If you have any evidence in your possession that pertains 
to your claim[s], please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was provided complete notice of the VCAA in the 
May 2004 letter prior to the initial adjudication of his 
claims, which was by rating decision dated in September 2004.  
Thus the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 
 
The Board finds that the March 2004, July 2005, and March 
2006 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, the letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "a statement from 
your doctor, containing the physical and clinical findings, 
the results of laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what manner your 
disability has become worse."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  The veteran 
was notified of applicable schedular criteria in the November 
2005 SOC.  It is also apparent from the record that the 
veteran had actual notice of the applicable criteria.  
Indeed, the veteran's representative specifically argued the 
physical conditions warranting an increased rating, and 
discussed applicable schedular criteria in his April 2006 VA 
Form 646 statement on behalf of the veteran, and his February 
2007 informal hearing presentation.  It is therefore clear 
that the veteran and his representative were aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein, that of 
entitlement to an increased rating for metatarsalgia of the 
left foot, and that there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  In 
particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded a VA 
examinations in July 2005.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, which 
provided argument on his behalf as recently as February 2007.  
As noted in the Introduction above, the veteran withdrew his 
request for a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

1.  Entitlement to an increased rating for service-connected 
metatarsalgia of the left foot, currently evaluated as 10 
percent disabling.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Diagnostic Code 5279 [metatarsalgia, anterior (Morton's 
disease)] calls for the assignment of a 10 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

Assignment of diagnostic code

The veteran has been service-connected for metatarsalgia of 
the left foot since a 1993 decision by the Board.  His 
metatarsalgia was initially evaluated by the RO in 1993 
pursuant to Diagnostic Code 5021 [myositis], with a 
noncompensable rating assigned.  In its October 2005 
decision, the RO granted an increase to 10 percent pursuant 
to Diagnostic Code 5279 [metatarsalgia].

In connection with his current claim of increase, recent 
diagnoses of metatarsalgia of the left foot were made in a VA 
Rehabilitation Center report dated in November 2004 and a VA 
examination in July 2005.

After review of the entire record, the Board finds that the 
most appropriate diagnostic code is Diagnostic Code 5279, 
because it specifically addresses the veteran's diagnosed and 
service-connected left foot disability, metatarsalgia.

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 5279, which is the highest 
schedular rating available.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where, as here, a claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
with respect to the rating under Diagnostic Code 5279, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5279.  

Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

As was alluded to in the Introduction, the veteran has been 
diagnosed as having a number of other foot disorders.  
Specifically, in November 2004 the examiner also diagnosed 
the veteran with mild caves deformity and hammertoe deformity 
of the left foot.  The examiner in July 2005 additionally 
noted claw toe deformity of the left fifth toe and mild 
osteoporosis of the left foot.  The veteran's accredited 
representative has suggested that such disabilities are 
somehow part and parcel of the service-connected disability 
and thus they "should also be rated separately under DC 
5277, 5278, 5279, 5280, 5281, 5282, 5293 and 5284."  

The Board disagrees.  The veteran and his representative have 
presented no competent medical evidence which suggests that 
the veteran's service-connected left foot disability 
encompasses anything other than metatarsalgia.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim with evidence]; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the Board finds that 38 C.F.R. § 4.25 is 
inapplicable in this case.  The medical evidence of record 
simply does not indicate that the veteran's service-connected 
metatarsalgia includes any other diagnosed foot disability. 

As was noted in the Introduction, the representative in 
effect appears to be raising a claim of entitlement to 
secondary service connection under 38 C.F.R. § 3.310.  That 
has been referred to the RO for such additional action as may 
be appropriate. The Board intimates no conclusion, legal or 
factual, as any such claim raised by or on behalf of the 
veteran.  



Hart consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame. See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2007). Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The veteran's claim of entitlement to an increased rating for 
his left foot disability was received by the RO on April 27, 
2004.  In its October 2005 decision, the RO granted an 
effective date for the veteran's service-connected 
metatarsalgia of the left foot effective as of that date.  
The question then becomes whether an increase in disability 
due to the service-connected metatarsalgia was factually 
ascertainably during the one year period prior to April 27, 
2004.

The only medical evidence of record during this one year 
period are reports of  evaluations of the veteran on March 15 
and 18, 2004.  [Indeed, no other  relevant medical evidence 
appears of record for over a decade prior to April 1993.]  
These reports are inconclusive.  Metatarsalgia was not 
specifically identified, and the veteran's problem was 
vaguely referred to as "chronic foot pain".  Under these 
circumstances, the  Board finds that it was not factually 
ascertainable that an increase in the service-connected left 
foot disability due to metatarsalgia occurred prior to April 
27, 2004.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
metatarsalgia of the left foot.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected metatarsalgia of the left foot, and neither has the 
veteran or his representative.  The record does not show that 
the veteran has required any hospitalization for this 
disability. There does not appear to have been any 
significant time lost from work due to this disability.  
There is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].  In 
addition, the medical evidence does not document any unusual 
clinical presentation or any other reason why the veteran's 
disability may be considered to be exceptional or unusual.

For these reasons, the Board has determined that referral of 
the veteran's service-connected metatarsalgia of the left 
foot for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board finds that 
the veteran is properly assigned a 10 percent rating for 
metatarsalgia of the left foot, which is the maximum 
disability rating under Diagnostic Code 5279.  The 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for service-
connected metatarsalgia of the left foot is denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
median mononeuropathy with osteoarthritis from fracture of 
the left wrist, currently evaluated as 20 percent disabling.  

In an October 1991 RO rating decision, the veteran was 
initially service-connected for fracture of the left wrist 
with moderately severe limitation of motion, with a 10 
percent evaluation assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 [limitation of motion of the wrist].  

In its September 2004 decision, the RO granted an increase to 
20 percent disabling pursuant to Diagnostic Code 5215 and 
38 C.F.R. § 4.124a, Diagnostic Code 8515 [incomplete moderate 
paralysis of the median nerve].  The disability was described 
as median mononeuropathy with osteoarthritis from fracture of 
the left wrist.  

In May 2005, the veteran underwent fusion surgery in his left 
wrist.  In an October 2005 RO rating decision, the disability 
was still described as median mononeuropathy with 
osteoarthritis from fracture of the left wrist; it was 
evaluated pursuant to Diagnostic Code 5214 [favorable 
ankylosis of the minor wrist], with a 20 percent rating 
assigned.

The veteran was provided a VA examination of his left wrist 
during July 2005, after his May 2005 fusion surgery on the 
wrist.  It was noted that the veteran's symptoms included 
weakness, stiffness, and complete loss of mobility in the 
left wrist.  The veteran's wrist had been in a cast, and at 
the time of the examination the veteran was wearing a soft 
brace to aid healing, stability, and maintain alignment.  
The examiner made no observations relating to any continuing 
neuropathy in the left wrist, probably because the veteran 
was still recuperating from his surgery.

Thus, it appears that the veteran's service-connected 
disability originally encompassed both orthopedic and 
neurological components.  It is unclear whether the May 2005 
wrist fusion surgery eliminated the neurological symptoms. 
Now that the veteran has had sufficient time to recover from 
his surgery, a remand for another examination of his left 
wrist is needed to determine the current severity of his left 
wrist disability, including a determination as to whether 
there is any continuing neuropathy in the left wrist.  

As was discussed above, under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2007).  In addition 
to the orthopedic and (possibly) neurologic disabilities 
which may be associated with the veteran's service-connected 
wrist disability, according to the VA examination in July 
2005, the veteran had two surgical scars on his left wrist, 
one of which was noted to be still tender to deep palpation.  
The examiner should also describe the current condition of 
the scars for further consideration by the RO. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action.

1.  VBA should schedule the veteran for a 
physical examination in order to 
determine the current severity of his 
left wrist disability, including a 
determination of whether he has 
continuing neuropathy in the wrist and 
its severity, and a description of the 
current status of the surgical scars on 
the veteran's left wrist.  The claims 
file must be provided for the examiner to 
review.  Any appropriate diagnostic 
testing should be conducted.  If the 
veteran is found to have neuropathy in 
his left wrist that equates to paralysis 
of the musculospiral nerve (the radial 
nerve), an opinion should be provided as 
to whether the paralysis is complete or 
incomplete.  If incomplete paralysis, an 
opinion should be provided as to whether 
it is mild, moderate, or severe 
incomplete paralysis.  If there is found 
to be ankylosis of the left wrist, an 
opinion should be provided as to whether 
it is favorable in 20 to 30 degree 
dorsiflexion; in any other position 
except favorable; unfavorable in any 
degree of palmar flexion, or with ulnar 
or radial deviation; or extremely 
unfavorable.  A report should be prepared 
and associated with the veteran's claims 
folder.  

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claim 
of entitlement to an increased rating for 
residuals of a left wrist fracture.  VBA 
should give consideration to whether 
separate evaluations are warranted for 
any neurological deficits and/or surgical 
scars on the left wrist.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


